20-22614-rdd         Doc 79       Filed 07/14/20 Entered 07/14/20 09:08:53               Main Document
                                               Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

  ---------------------------------------------------- x
 In re:
                                                               Chapter 11
 EDISON PRICE LIGHTING, INC.,
                                                               Case No.:20-22614 (RDD)


                                              Debtor.
 ---------------------------------------------------- x

  ORDER DENYING MOTION OF UNITED DEVELOPMENT VENTURE, LLC TO
  COMPEL PAYMENT OF ACCRUED POST PETITION RENT PURSUANT TO 11
   U.S.C.§ 365(d)(3), OR, IN THE ALTERNATIVE, FOR AN ORDER DEEMING ITS
 LEASE REJECTED AND MOFIFYING THE AUTOMATIC STAY TO ALLOW IT TO
                       PURSUE ITS STATE COURT REMEDIES

        UPON the motion, dated June 26, 2020 [Dkt. No. 63] (the “Motion”) of United

Development Venture, LLC (the “Movant”), the landlord for the manufacturing facility of Edison

Price Lighting, Inc., the debtor and debtor in possession herein (the “Debtor”), seeking an order

under 11 U.S.C. § 365(d)(3) requiring the Debtor to pay all accrued postpetition amounts owing

and due under its Lease, Amendment and Extension of Lease Agreement (the “Lease”), or, in the

alternative, an order deeming the Lease rejected under 11 U.S.C. § 365 and granting relief pursuant

to 11 U.S.C. § 362(d)(1) from the automatic stay in effect in this case under 11 U.S.C. § 362(d) to

permit the Movant to enforce its rights in, and remedies in and to, the leased property; and there

being due and sufficient notice of the Motion and the hearing thereon; and upon the Debtor’s and

Citibank, N.A.’s objections to the Motion and the Movant’s replies; and upon the record of the

hearing held by the Court on the Motion on July 10, 2020 (the “Hearing”) and all of proceedings

herein; and, after due deliberation and for the reasons stated by the Court in its bench ruling at the

Hearing, the Court having determined to deny the Motion on the terms hereof; and good and

sufficient cause appearing, it is hereby


                                                           1
20-22614-rdd      Doc 79      Filed 07/14/20 Entered 07/14/20 09:08:53            Main Document
                                           Pg 2 of 2



         ORDERED, that the Motion is denied; provided, that, as adequate protection under 11

U.S.C. §§ 361 and 362(d)(1) of the Movant’s interest in the leased property, the Debtor (a) shall

timely pay, when presented with a proper demand therefor under the Lease, all outstanding taxes

due with respect to such property and (b) maintain all insurance with respect to such property to

the extent required by the Lease; and it is further

         ORDERED, that the foregoing denial is without prejudice to the Movant’s right to an

administrative expense for unpaid postpetition rent and additional rent under the Lease and to the

right of the Debtor and other parties in interest to object to the allowance of such expense in whole

or in part as not being owed under the Lease, including under New York’s doctrines of

impossibility or frustration. If any party seeks a determination of such issue before the Debtor’s

motion for an order authorizing it to assume and/or assume and assign the Lease under 11 U.S.C.

§ 365, such party shall obtain a hearing date from chambers and file and serve a notice thereof

with its request and memorandum of law.



Dated:    White Plains, New York
          July 13, 2020

                                               /s/Robert D. Drain
                                               HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  2
